Citation Nr: 1115541	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral strain.

2.  Entitlement to service connection for bilateral peripheral neuropathy as secondary to the service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs






WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO, which continued the 20 percent rating for the service-connected lumbosacral strain.

The Veteran presented testimony held at the RO before the undersigned Veterans Law Judge in May 2009.  The transcript has been associated with the claims folder.

The Board remanded the case to the RO for further development and adjudication in January 2010.  Having been completed, the claim is now ready for appellate disposition.

The Board additionally remanded claims of service connection for bilateral peripheral neuropathy and a bilateral sciatic nerve condition, both claimed as secondary to the service-connected lumbosacral strain.  The Board found in January 2010, that the Veteran had timely filed a Notice of Disagreement (NOD) with the May 2007 rating decision denying the claimed disorders; however, the Board found that a Statement of the Case (SOC) had not been issued.  The Board then determined that the matters must be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

While the case was in remand status, the RO granted service connection for bilateral SI radiculopathy.  Separate 20 percent ratings were assigned for the left and right leg effective in January 2007.  

As such, the claim of service connection for bilateral sciatic nerve condition has been granted in full.  However, the RO failed to adjudicate the claim pertaining to a separate disability for bilateral peripheral neuropathy and failed to issue an SOC, which is still a procedural defect requiring a cure.  

Further, as the remand orders of the Board were not complied with, further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.  

2.  The service-connected lumbosacral strain is not shown to be manifested by  symptomatology consistent with incapacitating episodes of intervertebral disc syndrome as defined by the statute, unfavorable or favorable ankylosis of the thoracolumbar spine, or forward flexion of the thoracolumbar spine limited to 30 degrees or less.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5235-5243 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in correspondence sent to the Veteran in June 2007 and June 2008.

These letters asked the Veteran to identify any post-service medical records (VA and non-VA) pertinent to his claim.  Additionally, the Veteran was notified of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim, i.e. that the service-connected disability had worsened in severity.  

Notice pursuant to the Dingess decision was included in the June 2007 letter.  Additionally, the June 2008 letter contained the General Rating Formula for Disease and Injuries of the Spine.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA and private medical records, reports of VA examination, and the transcript from the May 2009 Board hearing.  

The Veteran has not identified any other evidence which has not been obtained with respect to the claim decided in the instant decision.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  


III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for the lumbar spine disability in a March 1977 rating decision.  An initial 20 percent evaluation was assigned effective November 1976.  The rating has remained in effect since that date and is protected.  

At the outset, the Board would note that effective on September 26, 2003, revisions were made to the VA rating schedule, which established a General Rating Formula for Diseases and Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  The Veteran filed his claim in January 2007.  Thus, only the regulations effective on September 26, 2003, apply to this claim.

The service-connected lumbosacral strain has been assigned a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5237, lumbosacral strain with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating is assigned for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the Spine does identify criteria that would afford a higher rating of 30 percent for disability involving the cervical spine (a 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine), it does not provide for a 30 percent rating for disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.   These include incapacitating episodes and neurological problems.  

While there has been some radiographic evidence showing narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  Id.  

The Veteran himself has denied incapacitating episodes as defined by statute, to include on VA examination in April 2007 and September 2010.  While the Veteran indicated recently that he put himself  "to bed" when his back pain increased, he did not indicate if this was physician prescribed bed rest. 

The Board has also considered whether a separate disability rating would be appropriate for neurological findings appropriate to the site of the lumbar spine under the diagnostic codes pertinent to rating neurological disorders.  While the claim was in Remand status, separate 20 percent ratings were assigned for left and right SI radiculopathy.  The Veteran has not appealed the initial ratings assigned.  A claim for bilateral peripheral neuropathy has been remanded for issuance of an SOC.  

Thus, the Board shall consider the service-connected disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent evaluation is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Hart, supra. 

In this regard, VA outpatient treatment records dated in December 2006 show complaints of chronic low back pain.  In January 2007, the Veteran indicated that he was unable to lift so as not to strain his back.  In June 2007, the Veteran  complained of spasms.  There were no objective findings with respect to the back on these occasions.

Upon VA examination in April 2007, the Veteran complained of constant low back pain.  He indicated there were no flare-ups.  He did not use a brace on the lower back, but used two Canadian crutches to help with balance secondary to peripheral neuropathy.  

The Veteran denied having back surgery.  He was ambulatory, but had difficulty walking without the crutches.  The examiner noted that a magnetic resonance imaging (MRI) showed degenerative disc disease (DDD) with some bulging discs and mild canal stenosis at the L5-S1 level. 

There was some loss of the lumbar lordosis, moderate tenderness, and spasm in the lumbar area.  The range of motion was as follows: forward flexion was to 70 degrees; extension was to 10 degrees; lateral flexion was 20 degrees, bilaterally; and rotation was 15 degrees, bilaterally.  

The Veteran complained of pain in all movements at the maximum range.  There was no additional range of motion lost due to pain, fatigue, weakness or lack of endurance following repetitive use.  There was no muscle atrophy or weakness.

The VA outpatient treatment records dated in November 2007 showed that the back pain was improved with epidural steroid injections.  During the May 2009 hearing, the Veteran testified that he could not sit for long periods of time, received steroid shots, had decreased range of motion, and balance problems secondary to peripheral neuropathy.  

The treatment notes dated in August 2008 and June 2009 simply noted complaints of back pain.  An April 2010 entry from Dr. TTL (private physician) showed that the Veteran complained of low back pain.  He used a TENS unit for relief and put himself on bed rest.  The Veteran received nerve root blocks.

Finally, upon VA examination in September 2010, the Veteran indicated his back pain had improved with steroid injections.  He denied having bowel and bladder impairment.  He endorsed having stiffness, weakness, pain and spasms.  The Veteran had an antalgic gait.  There was some lumbar flattening, but no evidence of ankylosis.

There was no spasm objectively identified.  The Veteran was able to flex to 55 degrees and extend to 10 degrees.  Lateral flexion was to 15 degrees, bilaterally.   Rotation was to 20 degrees, bilaterally.  There was pain with active range of motion and with repetitive use.  

The examiner was unable to ascertain additional limitations after repetitive testing as the examiner could not test the Veteran for risk of falling.   There was no muscle atrophy.  Muscle tone was normal.

Based on the foregoing complaints of pain experienced in the Veteran's lumbar spine, functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, were considered and are reflected in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  

While there is evidence of painful motion and additional testing could not be performed due to risk of the Veteran falling (albeit from his peripheral neuropathy and not his back disorder) forward flexion of the thoracolumbar spine was at worst limited to 55 degrees, which is well within the range for a 20 percent rating.  

Moreover, there was evidence that the Veteran met the other criteria for the currently assigned 20 percent rating, including muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

There was no evidence of  lack of endurance, weakness or incoordination of the lumbar spine at any time.  Further, even when considering the complaints of pain, there was no objective evidence of forward flexion of the spine limited to 30 degrees or less or ankylosis of the thoracolumbar spine to warrant an increase to 40 percent disabling.  Id.  

In sum, a rating in excess of 20 percent, to include "staged" ratings, is not warranted as the evidence does not show symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome, forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine.   38 C.F.R. § 4.71a; Hart, supra.  

The Board has considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's lumbar spine is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

The determination is above based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The Veteran has not had any hospitalization for his lumbar spine.  The Veteran is retired from his employment based on age or length of service.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased evaluation in excess of 20 percent for the service-connected lumbosacral strain is denied.


REMAND

In January 2010, the Board remanded a claim of service connection for bilateral peripheral neuropathy as secondary to the service-connected lumbosacral strain.  The Board found previously that the Veteran timely filed an NOD with the May 2007 rating decision denying the claimed disorder.  

The Board determined that, since there had been an initial RO adjudication of the claim and an NOD as to the denial, the Veteran was entitled to an SOC, and the lack of receipt of an SOC with respect to the claim was a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO failed to adjudicate the claim pertaining to a separate disability for peripheral neuropathy and failed to issue an SOC.  Thus, the remand orders of the Board were not complied with and further remand is mandated due to the RO's failure to follow the directives in the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

2.  The RO must provide the Veteran with an SOC with respect to his claim of service connection for bilateral peripheral neuropathy secondary to the service-connected lumbosacral strain.   The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


